Holmes, J.
The only argument addressed to us for the demandant is that there was a resulting trust, because the assignee received no consideration in fact. But it is admitted that there was no fraud, and the deed of the assignee recited a consideration, declared the uses, and contained the covenants usual in a quitclaim deed. It is settled that, in such cases, there is no resulting trust. Gould v. Lynde, 114 Mass. 366, and cases cited. It is therefore unnecessary to consider whether the St. of 1883, c. 223, § 14, was intended to allow a writ of entry to be converted into a bill in equity by replication, when the answer is simply the general issue, as here, the special plea raising a distinct defence.

Exceptions overruled.